DETAILED ACTION
Acknowledgements
The amendment filed on 12/10/2021 is acknowledged.
Claim 27 is cancelled per applicant’s filing of 12/10/2021.
Claims 4-12, 21-26, 28-32 are pending.
Claims 21-25, 26, 28-32 are withdrawn.
Claims 4-12 have been rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, directed to a customer-facing device and a merchant facing device of a multi-device POS system, represented by the embodiment described in Fig. 33 and para. 320 of the pre-grant publication, US Pub. No. 2019/0303937A1 (“PGPub.”).
Species B, directed to processing transactions via first and second merchant-facing devices and a customer-facing device of a multi-device POS System, represented by the embodiment described in Fig. 19 and para. 189 of the PGPub.
Species C, directed to merchant-facing device provisioning functionality to a personal device of a customer, represented by the embodiment described in Fig. 20 and para. 209 of the PGPub. 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25, and 26, 28-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Response to Amendment/Arguments
Regarding the rejections of prior art under 35 U.S.C. §102, applicant is of the opinion that Parker (US 9,928,493) does not teach the newly amended limitations of claim 4, “a customer-facing device having a first processor for processing first instructions for: presenting a customer user interface (UI) on a display of the customer-facing device, the customer-facing device including a payment reader that is accessible by the one or more customers; and storing a merchant application for presenting a first merchant UI enabling the merchant to perform a first action upon occurrence of a trigger event, the trigger event including at least a transition of the customer-facing device from a customer state.”  
Examiner noted, however, the amended claim 4 is rejected under 35 U.S.C. §103. Parker teaches a customer-facing device having a first processor for processing first instructions (Parker: Fig. 1, ‘consumer-facing device 116’, Fig. 2, item 204, Fig. 3, item 302; 5:23-26, 6:6-15, 10:9-16, 10:50-54; claim 1) for presenting a customer user interface (UI) on a display of the customer-facing device (Parker: Fig. 2, item 204; 5:23-26, 8:41-57; claim 1), the customer-facing device including a payment reader that is accessible by the one or more customers (Parker: Fig. 2, ‘card reader 212’; 5:48-58, 8:66-9:4; claim 6); and storing a [post-of-sale module] (Parker: Fig. 3 ‘point-of-sale module 310’; 5:23-29, 6:27-39, 10:18-21 (by disclosing point-of-sale module 310 including hardware, software and/or firmware configured to perform one or more particular functions), 12:24-45) for presenting a first merchant UI enabling the merchant to perform a first action upon occurrence of a trigger event (Parker: Fig. 6; 6:27-39, 16:32-58, 18:53-66). 
Applicant’s remaining arguments with respect to the amended claim 4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 	

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 9,928,493 (“Parker”)) in view of Ortiz E. (US 2017/0330181A1 (“Ortiz”)) in further view of Voege et al. (US 9,568,955B2 (“Voege”)).
Regarding claim 4, Parker teaches a system for conducting one or more transactions between a merchant and one or more customers, as recited in claim 4, the system comprising  (Fig. 1; 6:6-15; claim 1):
a customer-facing device having a first processor for processing first instructions (Fig. 1, ‘consumer-facing device 116’, Fig. 2, item 204, Fig. 3, item 302; 5:23-26, 6:6-15, 10:9-16, 10:50-54; claim 1) for presenting a customer user interface (UI) on a display of the customer-facing device (Fig. 2, item 204; 5:23-26, 8:41-57; claim 1), the customer-facing device including a payment reader that is accessible by the one or more customers (Parker: Fig. 2, ‘card reader 212’; 5:48-58, 8:66-9:4; claim 6); and
storing a [post-of-sale module] (Parker: Fig. 3 ‘point-of-sale module 310’; 5:23-29, 6:27-39, 10:18-21 (by disclosing point-of-sale module 310 including hardware, software and/or firmware configured to perform one or more particular functions), 12:24-45) for presenting a first merchant UI enabling the merchant to perform a first action upon occurrence of a trigger event (Parker: Fig. 6; 6:27-39, 16:32-58, 18:53-66)…
a first merchant-facing device having a second processor for processing second instructions (Fig. 1, ‘Merchant Device 114’, Fig. 2, item 202, Fig. 3, item 302; 5:12-22,10:9-16, 10:50-54; claim 1) for presenting a second merchant UI (Fig. 2, item 202; 5:12-22, 8:41-46, 14:42-48), the second merchant UI enabling the merchant to perform a second action associated with a first transaction (Fig. 2, item 202, Figs. 6/7/8/9; 5:12-22, 16:32-17:10), the first merchant-facing device being coupled to the customer-facing device (Fig. 4, step 402; 13:59-14:11).
Parker teaches a customer-facing device storing a point-of-sale module (Parker: Fig. 3, ‘point-of-sale module 310’; 10:17-21). However, Parker does not explicitly teach a device storing a merchant application. 
Ortiz teaches a device storing a merchant application (Oritz: Fig. 2, ‘Merchant Application 114’; ¶¶34, 42, 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the point of sale system of Parker to incorporate the teachings of a device storing a merchant application, as disclosed in Ortiz, for improving efficiency in the distribution and production of goods and services (Ortiz: 4).
However, neither Parker nor Ortiz teaches the trigger event including at least a transition of the customer-facing device from a customer state. 
Voege teaches:
… presenting a first merchant UI enabling the merchant to perform a first action upon occurrence of a trigger event, the trigger event including at least a transition of the customer-facing device from a customer state; and  (Voege: Figs. 11h/11i, Fig. 12; 4:5-9, 16:56-64, 17:20-26, 18:24-35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the point of sale system of Parker in view of Ortiz to incorporate the teachings of presenting merchant user interface on a device upon detection of a transition of the device from a customer state, as disclosed in Voege, for fluid and easy interactions between the merchant and the customer using the same tablet device (Voege: 17:37-39).
Additionally, note that the limitations, “a customer-facing device having a first processor for processing first instructions for…” and “a first merchant-facing device having a second processor for processing second instructions for…” recite intended use/functional language. Therefore, this intended use/functional language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 IC, 2114 IV)
Additionally, note that the limitation, “…storing a merchant application for presenting a first merchant UI enabling the merchant to perform a first action upon occurrence of a trigger event, the trigger event including at least a transition of the customer-facing device from a customer state…” recites intended use/functional language. Therefore, this intended use/functional language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114 IV)
Regarding claim 8, Parker in view of Ortiz and Voege teaches the system of claim 4. Furthermore, Parker teaches:
wherein the first action is associated with the first transaction (Parker: Fig. 6/7/8/9; 6:27-39, 16:32-17:10) 
Regarding claim 9, Parker in view of Ortiz and Voege teaches the system of claim 4 as claim 9 being dependent of claim 4. Furthermore, Parker teaches:
wherein the first action is associated with a second transaction that is different from the first transaction (Parker: Fig 6, item 612; 18:53-64).
Additionally, note that the limitation, “the first action is associated with a second transaction that is different from the first transaction”, is non-functional descriptive material language. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Regarding claim 10, Parker in view of Ortiz and Voege teaches the system of claim 4 as claim 10 being dependent of claim 4. Furthermore, Parker teaches:
wherein the customer-facing device is a personal device of a customer of the one or more customers (Parker: 5:8-11, 6:40-45) and the first instructions are temporarily provisioned by the first merchant-facing device to the customer-facing device. (Parker: 5:63-66)
Additionally, note that the limitation, “…the customer-facing device is a personal device of a customer of the one or more customers…”, is non-functional descriptive material language. The limitation describes characteristics of the customer-facing device and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Furthermore, note that the claimed expression, “the first instructions are temporarily provisioned by the first merchant-facing device to the customer-facing device”, does not move to distinguish over prior art as the claimed expression does not affect the affect the recited system in claim 4, which claim 10 depends, structurally or functionally. 
Regarding claim 11, Parker in view of Ortiz and Voege teaches the system of claim 4. Furthermore, Parker teaches:
wherein the first merchant-facing device is a personal device of the merchant (Parker: 6:40-45) and the second instructions are temporarily provisioned by a remote system to the first merchant-facing device (Parker: 5:12-13, 9:53-61).
Additionally, note that the limitations, “…the merchant-facing device is a personal device of the merchant…”, are non-functional descriptive material language. The limitation describes characteristics of the merchant-facing device and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Furthermore, note that the claimed expression, “the second instructions are temporarily provisioned by a remote system to the first merchant-facing device”, does not move to distinguish over prior art as the claimed expression does not affect the affect the recited system in claim 4, which claim 11 depends, structurally or functionally. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Ortiz and Voege as applied to claim 4 further in view of Nicola et al. (US 2007/0205275 (“Nicola”)).
Regarding claim 5, Parker in view of Ortiz and Voege teaches the system of claim 4 as claim 5 being dependent of claim 4. Furthermore,
Parker teaches:
further comprising [multiple merchant-facing devices] comprising at least one of firmware or hardware (Parker: Fig. 1, Fig. 3; 6:13-15, 10:9-30)…
Parker teaches a point-of-sale system 108 may include multiple merchant-facing devices (6:14-15). Neither Parker, Ortiz nor Voege explicitly shows a  second merchant device.
Nicola teaches:
a second merchant-facing device that comprises at least one of firmware or hardware that is substantially identical to the first merchant-facing device. (Nicola: Fig. 1, Fig. 3; ¶19, 24, 26, 27, 37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing consumer facing point-of-sale interfaces of Parker to incorporate the teachings of a PC-based POS system interfacing with multiple portable POS devices (Nicola: Fig. 1, Fig. 3; ¶¶19, 24, 26, 27, 37, 31) of Nicola to increase efficiency and security for transactions conducted at their establishments. (Nicola: ¶3).
Regarding claim 6, Parker in view of Ortiz and Voege and Nicola teaches the system of claim 4 as claim 6 being dependent of claim 5. 
Parker teaches:
wherein the first merchant-facing device is coupled to the customer-facing device at a first time (Parker: 13:64-14:1)…based at least in part on the customer-facing device providing a device identifier to the first merchant-facing device (Parker: 19:9-12)
Nicola teaches:
…the second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time... (Nicola: ¶¶29, 31, 37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Parker in view of Ortiz and Voege to incorporate the teachings of a PC-based POS system interfacing with multiple portable POS devices (Nicola: ¶¶29, 31, 37) of Nicola to increase efficiency and security for transactions conducted at their establishments. (Nicola: ¶3).
Additionally, note that the claimed expression, “wherein the first merchant-facing device is coupled to the customer-facing device at a first time and a second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time”, does not serve to differentiate the claim from prior art as the claimed expression does not affect the recited system in claim 4 , which claim 6 depends on, structurally or functionally.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parker  in view of Ortiz and Voege as applied to claim 4 further in view of Kim et al. (US 9,639,149 (“Kim”)).
Regarding claim 7, Parker in view of Ortiz and Voege teaches the system of claim 4. Furthermore, 
Parker teaches:
the second merchant UI is a [display] (Parker: Fig. 7, Fig. 11; 12:24-32, 14:49-62, 19:34-62); and
However, neither Parker, Ortiz nor Voege teaches projection.
Kim teaches:
the UI is a projection (Kim: Fig. 4; 14:54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Parker in view of Ortiz and Voege to incorporate the teachings of incorporating a projection function of a mobile device to project screen data onto an external screen (Kim: Fig. 4; 14:54-65) of Kim to project a large image onto an external screen (Kim: 1:46-47). 
Additionally, note that the limitation, “the second merchant UI is a projection”, is non-functional descriptive material. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Ortiz and Voege as applied to claim 4 further in view of Ting et al. (US 9,946,506B2 (“Ting”)).
Regarding claim 12, Parker in view of Ortiz and Voege teaches the system of claim 4 as claim 12 being dependent of claim 4. Furthermore, 
Parker teaches wherein:
the second merchant UI includes a first representation of the first merchant UI and a second representation of the customer UI presented by the first merchant-facing device (Parker 5:12-22, 14:24-26)…
However, neither Parker, Ortiz nor Voege teaches a picture-in-picture (PIP) presentation.
Ting teaches:
the second UI includes a first representation of the first UI and a second representation of the [second] UI presented by the first device in a picture-in-picture (PIP) presentation (Ting: Fig. 6; 5:30-40, 8:18-36;  claim 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Parker in view of Ortiz and Voege to incorporate the teachings of incorporating first and second UIs presented in picture-in-picture (PIP) representation (Ting: Fig. 6; 5:30-40, 8:18-36;  claim 10) of Ting for avoiding eroors that may be generated in the checkout process (Ting: 1:16-18).
Additionally, note that the limitations, “the second merchant UI includes a first representation of the first merchant UI and a second representation of the customer UI…”, are non-functional descriptive material language. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Additionally, note that the claimed expression, “…presented in a picture-in-picture (PIP) presentation”, does not serve to differentiate the claims from prior art as the claimed expression does not affect the recited system in claim 4, which claim 12 depends on, structurally or functionally.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Artman (US Pat. No. 10,235,692) teaches consumer presence based deal offers.
Choe (US Pat. No. 10,235,676) teaches application container including a model-view controller (MVC) framework and event manager.
Lucassen (US Pat. No. 7,900,186) teaches MVC (Model-View-Controller) based multi-modal authoring tool and development environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616. The examiner can normally be reached Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685